DETAILED ACTION
This Office action is in response to amendments filed 5/19/2021. It should be noted that claims 1, 7, and 18-20 have been amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 7-10, 12, 14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuang 7,525,228.
Chuang discloses, regarding claim 1, an electric motor for use with a power supply, comprising: a housing 21; a stator 22 fixedly secured to the housing 21 and having a plurality of coils 221 secured thereto, said plurality of coils 221 comprising: a first set of coils C, C’; a second set of coils B, B’; and a third set of coils A, A’; a first rotor 31 rotatably secured to the stator 22 and having a first number of poles; a second rotor 31’ rotatably secured to the stator 22 and having a second number of poles, the second number being different than the first number (clearly shown in Figs. 4A, 5A, 6, and 7; see col. 3, lines 45-53); and a controller 25 electrically coupled to the first set of coils C, C’, the second set of coils B, B’, and the third set of coils A, A’, said controller 25 configured to: provide the first set of coils C, C’ a first set of coils peak positive voltage from the power supply at a first time; provide the second set of coils B, B’ a second set of coils peak positive voltage from the power supply at a second time one First, it must be noted that the clockwise or counterclockwise direction limitations are only a matter of point of view. This is clearly laid out in Applicant’s specification with regard to Figures 21 and 22, which show the same coils on both sides of Applicant’s stator 1248. Since Chuang’s plurality of coils 221 are also sandwiched between the two rotors, they are progressively energized in one direction, just like the Application; however, depending on which side of the stator is being viewed, the coils will energize in a clockwise or counterclockwise direction, again, just like the Application. Furthermore, Figs. 4A, 5A, 6, and 7 clearly show the rotors 31, 31’ rotating in opposite directions; see col. 4, lines 48-56. With regard to the speed limitation, see col. 5, lines 5-20. Finally, it should be noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim.); Re claim 3, wherein the motor is a permanent magnet motor (see magnets 233, 233’); Re claim 4, wherein the motor is an axial flux motor (clearly shown in Figs. 2 and 3); Re claim 5, wherein the first rotor rotational speed and the second rotor rotational speed are in opposite directions (see col. 4, lines 53-54).
Chuang discloses, regarding claim 7, a fan assembly, comprising: a motor having: a housing 21; a stator 22 fixedly secured to the housing and having a plurality of coils 221 (see Fig. 4B) secured thereto, said plurality of coils comprising a first set of coils C, C’, a second set of coils B, B’, and a third set of coils A, A’; a first rotor 31 rotatably secured to the stator 22 and having a first number of poles; a second rotor 31’ rotatably secured to the stator 22 and having a second number of poles, the second number being different than the first number (clearly shown in Figs. 4A, 5A, 6, and 7; see col. 3, lines 45-53), a controller 25 electrically coupled to the plurality of coils 221, the controller 25 configured to: provide the first set of coils C, C’ a first set of coils peak positive voltage at a first time; provide the second set of coils B, B’ a second set of coils peak positive voltage at a second time one third of a cycle later than the first time; provide the third set of coils A, A’ a third set of coils peak positive voltage at a third time one third of a cycle later than the second time (this peak voltage at a peak time claim language is substantially broad; col. 4, lines 1-46, as well as Figs. 4A, 5A, 6, and 7 disclose that this is clearly the case in Chuang); progressively energize the first set of coils C, C’, the second set of coils B, B’, and the third set of coils A, A’ in a counterclockwise direction to rotate the first rotor 31 at a first rotor rotational speed; and First, it must be noted that the clockwise or counterclockwise direction limitations are only a matter of point of view. This is clearly laid out in Applicant’s specification with regard to Figures 21 and 22, which show the same coils on both sides of Applicant’s stator 1248. Since Chuang’s plurality of coils 221 are also sandwiched between the two rotors, they are progressively energized in one direction, just like the Application; however, depending on which side of the Chuang’s stator is being viewed, the coils will energize in a clockwise or counterclockwise direction, again, just like the Application. Furthermore, Figs. 4A, 5A, 6, and 7 clearly show the rotors 31, 31’ rotating in opposite directions; see col. 4, lines 48-56. With regard to the speed limitation, see col. 5, lines 5-20. Finally, it should be noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)); a first blade 232 connected to the first rotor 31; and a second blade 232’ connected to the second rotor 31’; Re claim 8, that the first blade 232 is spaced from the second blade 232’ a fan spacing distance; and wherein at least one of the first blade 232 and the second blade 232’ are adjustably coupled to the motor (22), such that the fan spacing distance is adjustable (see col. 5, lines 10-20); Re claim 9, wherein the first rotor rotational speed and second rotor rotational speed are in opposite directions (see col. 4, lines 53-54); Re claim 10, further comprising a controller 25, the controller 25 Re claim 12, wherein the motor (22) is adapted to absorb energy from at least one of the first blade 232 and the second blade 232’ (this is substantially broad; the motor will absorb air resistance energy from the blades); Re claim 14, wherein the first blade 232 has a first diameter and the second blade 232’ has a second diameter, the first diameter being substantially different from the second diameter (“a diameter” is substantially broad; any diameter at any point on either blade can be chosen to meet this limitation).
Chuang discloses, regarding claim 18, a method of providing an electronically computed electric motor with two different rotational speeds, comprising: fixedly securing a stator 22 to a housing 21, wherein the stator has a plurality of coils 221 including a first set of coils C, C’, a second set of coils B, B’, and a third set of coils A, A’; rotatably securing a first rotor 31 to the stator 22, wherein the first rotor 31 has a first number of poles; rotatably securing a second rotor 31’ to the stator 22, wherein the second rotor 31’ has a second number of poles, the second number being different than the first number (clearly shown in Figs. 4A, 5A, 6, and 7; see col. 3, lines 45-53); providing the first set of coils C, C’ a first peak positive voltage from a power supply at a first time; providing the second set of coils B, B’ a second peak positive voltage from the power supply at a second time one third of a cycle later than the first time; providing the third set of coils A, A’ a third peak positive voltage from the power supply at a third time one third of a cycle later than the second time (this peak voltage at a peak time claim language is substantially broad; col. 4, lines 1-46, as well as Figs. 4A, 5A, 6, and 7 disclose that this is clearly the case in Chuang); and progressively energizing the first set of coils C, C’, the second set of coils B, B’, and the third set of coils A, A’ in a The clockwise or counterclockwise direction limitations are only a matter of point of view. This is clearly laid out in Applicant’s specification with regard to Figures 21 and 22, which show the same coils on both sides of Applicant’s stator 1248. Since Chuang’s plurality of coils 221 are also sandwiched between the two rotors, they are progressively energized in one direction, just like the Application; however, depending on which side of the Chuang’s stator is being viewed, the coils will energize in a clockwise or counterclockwise direction, again, just like the Application. Furthermore, Figs. 4A, 5A, 6, and 7 clearly show the rotors 31, 31’ rotating in opposite directions; see col. 4, lines 48-56. With regard to the speed limitation, see col. 5, lines 5-20.); Re claim 19, further comprising the step of connecting a controller 25 to the coils 221; and further comprising the step of adapting the controller 25 to cooperate with the coils 221 in the stator 22 to operate the motor; Re claim 20, wherein the step of progressively energizing the first set of coils C, C’, the second set of coils B, B’, and the third set of coils A, A’ comprises energizing to simultaneously rotate the first rotor 31 and the second rotor 31’ (see col. 4, lines 53-54).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 6, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang 7,525,228.
Regarding claims 6 and 17, Chuang discloses the claimed invention except for the explicit disclosure that the first number of poles is 10, and the second number of poles is 14. These numbers are results effective variables. It would have been obvious to one having ordinary skill in the art at the time the invention to choose specific numbers of poles to achieve the desired rotation speeds. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) see MPEP 2144.05 II. B - Only Result-Effective Variables Can Be Optimized).
Regarding claim 11, Chuang discloses the claimed invention except for at least one of the first blade and the second blade having a variable pitch or flexibility to optimize at least one of air flow, efficiency, reduced noise, noise cancellation, and vibration reduction. Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to give the blades a variable pitch since it has been held that the provision of adjustability, where needed, involves only routine skill in the art (In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954) see MPEP 2144.04 V. D - Making Adjustable).




Response to Arguments
Applicant's arguments filed 5/19/2021 have been fully considered but they are not persuasive. In response to Applicant’s arguments with respect to the independent claims: 
Applicant argues that “Chuang does not describe a controller configured to provide a first set of coils a first set of coils peak positive voltage from a power supply at a first time, provide a second set of coils a second set of coils peak positive voltage from the power supply at a second time one third of a cycle later than the first time, and provide a third set of coils a third set of coils peak positive voltage from the power supply at a third time one third of a cycle later than the second time.” The Examiner respectfully disagrees. 
In column 4, lines 1-46, Chuang states, “First, when the motor M1 is turned on, the solenoids "C, C'" of the stator 22 induct the distribution of the line of magnetic force of the first and second rotors 31, 31' and form an inversely electronkinetic potential, to determine the direction of current of the other solenoids "A, A'" and "B, B'" … Secondly, in FIG. 5A, the solenoids "B, B'" of the stator 22 induct the distribution of the line of magnetic force of the first and second rotors 31, 31' and form an inversely electronkinetic potential, to determine the direction of current of the other solenoids "A, A'" and "C, C'" … Third, the solenoids "A, A'" of three-phase coil set 221 of the stator 22 induct the distribution of the line of magnetic force of the first and second rotors 31, 31' and form an inversely electronkinetic potential, to determine the direction of current of the other solenoids "B, B'" and "C, C'".”
The peak voltage at a peak time claim language is substantially broad and is clearly met by the above disclosure. Chuang’s sets of stator coils C, C’, B, B’, A, A’, must be progressively energized in one direction, in succession, at a peak voltage and at a peak time, in order for the rotors 31, 31’ to rotate. Therefore, the rejections of the claims based on Chuang are maintained by the Examiner. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476.  The examiner can normally be reached on 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746